Citation Nr: 1727941	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  06-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include interstitial pneumonitis, bronchiectasis, sarcoidosis, and chronic obstructive pulmonary disease (COPD), claimed as respiratory problems. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel
INTRODUCTION

The Veteran served on inactive active duty for training (INACDUTRA) from May 1983 to August 1983, and on active duty from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In November 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  He and his sister also testified before the undersigned Veterans Law Judge sitting at the RO in August 2012.  Transcripts of both hearings have been associated with the record.

In September 2012, the Board remanded the issue listed on the title page of this decision, as well as the issue of entitlement to service connection for allergic rhinitis, claimed as sinusitis with headaches, for additional development.  While on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for allergic rhinitis, claimed as sinusitis with headaches, in a February 2013 rating decision.  As such represents a full grant of the benefits sought with respect to the Veteran's claim for service connection for allergic rhinitis, claimed as sinusitis with headaches, such claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

Further, with regard to the claim addressed herein, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in February 2017.  Such opinion was rendered in April 2017.  The same month, the Veteran and his representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  Thereafter, in June 2017, the Veteran's representative submitted additional argument on his behalf and waived the remainder of the 60 days. 

The Board notes that, subsequent to the issuance of the February 2013 supplemental statement of the case, additional evidence, to include VA treatment records obtained in December  2014, was associated with the record.  The Veteran has not waived AOJ consideration of such evidence; however, the Board finds that such records are duplicative of the evidence previously considered by the AOJ.  38 C.F.R. 
§ 20.1304(c) (2016).  In this regard, such VA treatment records reveal the Veteran's ongoing monitoring of his interstitial lung disease, a diagnosis previously of record.  Consequently, as such evidence is redundant and does not address whether the Veteran's diagnosed respiratory disorder is related to his active service, it is not relevant to the issue adjudicated herein and, therefore, no prejudice results to the Veteran in the Board proceeding with a decision at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDING OF FACT

A respiratory disorder, diagnosed as usual interstitial pneumonitis, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a June 2003 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's service connection claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations referable to his claim for service connection for a respiratory disorder in December 2003 and November 2012, and an expert VHA opinion was rendered in April 2017.  The Board finds that the April 2017 opinion addressing the nature and etiology of the Veteran's respiratory disorder is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's statements and hearing testimony, STRs, and post-service treatment records, to include the prior examination reports.  Furthermore, the opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in November 2008 August 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO at the RO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the November 2008 and August 2012 hearings, the DRO and the undersigned Veterans Law Judge, respectively, noted the issue on appeal.  Further, at both hearings, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his respiratory disorder, the type and onset of symptoms, and his contention that his military service caused his respiratory disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such hearing, the Board remanded the claim in September 2012 in order to obtain outstanding treatment records and afford the Veteran a VA examination to determine the etiology of his respiratory disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Moreover, the Board finds that the AOJ has substantially complied with the September 2012 remand and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, in September 2012, the appeal was remanded in order to obtain outstanding VA treatment records, request that the Veteran identify or submit any outstanding private treatment records, and afford him a VA examination so as to determine the nature and etiology of his claimed respiratory disorder.  Thereafter, the AOJ obtained updated VA treatment records and sent the Veteran a letter in October 2012 requesting that he identify or submit any outstanding private treatment records; however, he did not respond.  Further, he was afforded a VA examination in November 2012.  Furthermore, an expert opinion from VHA adequate to decide the claim was obtained in April 2017.  Therefore, the Board finds that there has been substantial compliance with the Board's September 2012 remand directives and no further action in this regard is necessary.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or die from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529   (1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bronchiectasis and sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as will be discussed herein, the Veteran does not have a diagnosis of a respiratory disorder identified as a chronic disease as defined by VA regulations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his respiratory problems resulted from exposure to hazardous environmental conditions, including but not limited to oil smoke, burning animals, burning garbage, insecticides, and diesel fuel.  Furthermore, during his August 2012 Board hearing, the Veteran testified that his military occupation was an anti-tank assault man in the infantry.  He further testified that he handled depleted uranium with no protection and, although he was provided a mask for breathing protection against the burning oil fields, no filters were re-issued and he stopped wearing it as a result.  He indicated that he began to experience problems with his nose and throat at that time.  The Veteran also asserted that almost immediately after separation from his second period of service in June 1991, he began having breathing problems and headaches related to smelling gasoline or loud perfumes.  Accordingly, based on his subjective complaints, the Veteran contended that service connection for a respiratory disorder was warranted.

The Veteran's service record DD Form 214 shows that, during his second period of service, dated from November 1990 to June 1991, he served in Southwest Asia from December 27, 1990 to May 12, 1991, reflecting potential exposure to hazardous environmental conditions. 

The Veteran's STRs reveal that, in a July 1983 Report of Medical History, the Veteran reported experiencing lung trouble approximately three years prior that healed.  The examining clinician also noted no problem running or shortness of breath.  Additionally, a September 1987 Report of Medical History notes that the Veteran reported having a possible spontaneous pneumothorax of the right lobe in 1980.  Furthermore, a March 1991 STR notes that the Veteran was exposed daily to desert dust and smoke from burning oil fields. The Veteran's STRs contain no other references, including complaints, treatments, or diagnosis, referable to a respiratory disorder.  Notably, his July 1983, June 1984, September 1987 and September 1989,  Reports of Medical Examination reflect that clinical evaluation was normal in regard to his lungs and chest.  Moreover, the examination reports contain sections for reporting significant or interval history and a summary of defects and diagnoses, which do not contain relevant notes.  

The Veteran's private treatment records reveal his report of signs of dyspnea for the last five months in March 2003.  Here, it was noted that the examiner believed that the Veteran sought medical attention three months prior due to a possible community-acquired pneumonia, and was treated with medication for the same in January 2003.  Additionally, the Veteran reported that he smoked occasionally; did not drink alcohol; served in the Persian Gulf; and was exposed to the Coker plant fire five or six years prior.  Such record indicated an assessment of probable interstitial lung disease, likely diagnosed as interstitial pneumonitis or sarcoidosis.  A May 2003 private treatment noted that the Veteran reported shortness of breath since November 2002; and a diagnosis of interstitial pneumonitis was indicated on such record after an open lung biopsy was performed.  Furthermore, a June 2003 private treatment record indicated an impression of bilateral lower lobe bronchiectasis after the completion of a CT scan. 

The Veteran's VA treatment records reveal that he complained of difficulty breathing and reported having lung surgery four years prior due to an interstitial lung disorder in January 2008.  Additionally, a November 2008 VA treatment record indicated an assessment of bronchitis, followed by the Veteran receiving medication.  Furthermore, a December 2008 VA treatment record noted that the Veteran reported a diagnosis of interstitial lung disease from five or six years prior when he was admitted to the hospital for pneumonia.  An assessment of lung disease was indicated on such record.  VA treatment records dated in February, March, and June 2009; May, August, and December 2010; and June and November 2011 show an assessment of pulmonary fibrosis.  March 2010 and August 2012VA treatment records indicate a complaint of and treatment for a worsening cough.  Finally, VA treatment records dated in February and March 2013, and September 2014 show an assessment of interstitial lung disease. 

The Veteran underwent a VA examination in December 2003 in connection with the instant claim, at which time he reported that he was in good respiratory health until after his return from service in the Persian Gulf.  He also indicated that, at that time, whenever he smelled petroleum products, he would develop headaches.  Additionally, the Veteran reported that his dyspnea began in 2003; and such symptoms progressed over a period of four to five months, which lead to him he seeking medical attention.  Physical examination revealed lungs with mildly diminished expansion, rales in the lower one-half bilaterally, and some inspiratory wheezes in the lower lung zones.  After examining the Veteran and reviewing the record, the December 2003 VA examiner noted the Veteran's diagnosis of interstitial pneumonitis, and reported that history and work-up for the same did not reveal its etiology. Additionally, the examiner indicated that, while such disorder appeared to be idiopathic, it would be very unusual for a patient as young as the Veteran to have idiopathic pulmonary fibrosis.  In this regard, the examiner reported that it was uncommon for a patient to have rapid progression radiographically as the Veteran described.  Based on the Veteran's atypical presentation, the examiner noted that he believed that the Veteran's biopsy should be reviewed by the Armed Forces Institute, or by a highly-qualified colleague.  The examiner concluded that he found no clear etiological link between the Veteran's current pulmonary condition and his military service.  

On VA examination in March 2004 referable to his claim for service connection for allergic rhinitis, the Veteran reported his longstanding history of allergies, especially after his exposure in the military.  He further reported that he is especially allergic to petroleum products and has had normal breathing through his nose except when experiencing allergic attacks.  The examiner noted that the Veteran underwent a chest x-ray, which revealed airspace disease, and a pulmonary function test, which revealed a reduction in diffusing capacity.  After examining the Veteran, the examiner determined that the Veteran appeared to have significant COPD; however, the examiner did not render an etiological opinion. 

In the September 2012 remand, the Board determined that the December 2003 opinion was inadequate to adjudicate the Veteran's claim.  In this regard, the Board indicated that it was unclear whether there was evidence of bronchiectasis or sarcoidosis manifesting to a compensable degree within one year of separation from active service, and whether any respiratory problem, including interstitial pneumonitis, bronchiectasis, sarcoidosis, or COPD, was etiologically related to his active service, specifically, his exposure to environmental hazards in the Persian Gulf.  Furthermore, it was unclear whether the Veteran entered active service with a pre-existing respiratory disability and if so, whether such was aggravated beyond the natural progression of the disease by any subsequent period of active service.  Here, although the Veteran's STRs were silent as to a diagnosis of a respiratory disorder, in his September 1987 Report of Medical History, the Veteran reported having a possible spontaneous pneumothorax of the right lobe in 1980.  Therefore, the Board remanded the case in order to afford the Veteran a VA examination with a pulmonologist. 

Thereafter, the Veteran underwent a VA examination in November 2012, at which time he reported that he developed  new onset dyspnea with exertion in 2003, which became progressively worse.  He indicated that he was worked-up and found to have a possible lung mass as well as interstitial lung disease.  Additionally, the Veteran reported that he underwent a lung biopsy and the results were consistent with usual interstitial pneumonitis and the CT scan and pulmonary function tests performed were also consistent with interstitial lung disease.  

After examining the Veteran and reviewing the record, the November 2012 VA examiner noted the Veteran's diagnosis of interstitial lung disease, which required the use of inhaled medications.  The examiner also reported that he was not a highly qualified expert to comment on the Veteran's pulmonary pathology report and further expert opinion would be necessary to comment on his lung biopsy.  

The examiner further opined that the reported history of a pneumothorax in 1980 did not represent evidence that a respiratory illness clearly existed prior to service.  In this regard, the examiner noted that a pneumothorax does not always occur from underlying lung disease.  Further, the examiner indicated that he doubted the Veteran's 1980 lung disorder was a pneumothorax as he was never treated for that particular condition; he did not require a chest tube; and a pneumothorax almost always required treatment.  

Additionally, the examiner opined that it was less likely than not that there were manifest lung symptoms within one year of service.  As rationale for the opinion, the examiner recorded that the Veteran's breathing problem developed rather suddenly in 2003, and although he had some coughing related to his allergic rhinitis, he did not have true respiratory symptoms until 2003.  Here, the examiner noted that, in 2002, the Veteran was jogging up to four miles a day and, in 2003, he developed episodes where he became suddenly short of breath/could not breathe; and such symptoms were quite different from allergy symptoms.  Moreover, the examiner opined that it was less likely than not that his interstitial pneumonitis occurred in service or is related to service.  As rationale for the opinion, the examiner recorded that the Veteran's illness was diagnosed well after active service.  In addition, the examiner reported that there was no evidence that interstitial lung disease was caused by any toxic exposures from Southwest Asia. 

Thereafter, in February 2017, the Board requested a VHA expert opinion.  In this regard, the Board determined than an opinion from a specialist was necessary as the November 2012 VA medical opinion was not legally adequate to resolve the Veteran's claim.  Here, the Board noted that such opinion was not compliant with the September 2012 remand orders specifically directing that a pulmonologist evaluate the Veteran's claim.  Furthermore, the Board noted that the examiner did not consider the Veteran's assertions that his breathing problems began almost immediately after separation from his second period of active service, even though he was not seen by a private physician for such problems until 2003.  

Accordingly, a VHA pulmonologist provided an etiological opinion in April 2017.  In this regard, the VHA pulmonologist found that the only respiratory condition identified since the Veteran filed his May 2003 service connection claim was usual interstitial pneumonitis.  In this regard, the VHA pulmonologist noted that, while prior radiology reports and early clinical assessments by physicians had commented on the possibility of other potential diseases such as sarcoidosis and COPD, the most definitive diagnostic test was the April 2003 lung biopsy of three different parts of the Veteran's right lung, which revealed usual interstitial pneumonitis.  Additionally, the VHA pulmonologist indicated that, while it was reported by individuals that the Veteran had smoked, most commented that he smoked very little, which made COPD less likely.  The VHA pulmonologist further indicated that, if sarcoidosis had been a contributor to the Veteran's lung disease, it almost certainly would have turned up on one of the three biopsies taken in April 2003.  Furthermore, the VHA pulmonologist noted that, while usual interstitial pneumonitis is much less common in individuals in their 40s and often leads to death within five years of a diagnosis, and thus makes the Veteran's case atypical, the pathologic diagnosis still remained the most definitive diagnosis.  

Additionally, the VHA pulmonologist opined that the Veteran's reported history of a potential 1980 pneumothorax did not represent clear and unmistakable evidence that a respiratory disorder pre-existed prior to his entry into the military.  As rationale for the opinion, the VHA pulmonologist reported that it was unclear whether a pneumothorax actually existed as those records were not available for review.  The VHA pulmonologist further reported that, even if a pneumothorax had existed in 1980, it may have been due to an underlying lung disease, but such did not necessarily mean that there was an underlying lung disease.  Here, the VHA pulmonologist indicated that spontaneous pneumothorax is often seen in young individuals with normal lungs and such individuals are not more prone to getting idiopathic pulmonary fibrosis; thus, if a pneumothorax had been present in 1980, it did not definitively mean that there was a pre-existing pulmonary condition.  The VHA pulmonologist noted that the Veteran had physical examinations and apparently x-rays between 1980 and 2002 that did not demonstrate evidence of an underlying lung disease.  The VHA pulmonologist further noted that, given the length of time between the 1980 incident and the diagnosis of his idiopathic pulmonary fibrosis, there was less than a 50 percent probability that any potential pneumothorax had anything to do with his idiopathic pulmonary fibrosis. 

Furthermore, the VHA pulmonologist opined that it was less than 50 percent probability that the Veteran's usual interstitial pneumonitis was due to his exposures during his service in Southwest Asia.  As rationale for the opinion, the VHA pulmonologist reported that, while asthma, cough, and bronchitis (all bronchial conditions) were well-described in those with inhalational exposures during the First Gulf War, no clear association with interstitial lung disease, including usual interstitial pneumonitis, had been found.  The VHA pulmonologist further reported that he had recently discussed the potential link between usual interstitial pneumonitis and inhalational exposures (including those in the First Gulf War) with an internationally known expert on such disorder, and he confirmed that no clear link had been found.  The VHA pulmonologist also noted that the other fact which made such less likely was the time between the Veteran's exposure in the early 90s and his onset of symptoms in approximately 2002; such greater than ten-year time lag made it less likely, although not impossible, that his exposure contributed to his lung disease. 

As an initial matter, the Board finds that the Veteran's respiratory disorder has been diagnosed as usual interstitial pneumonitis.  In this regard, the Board accords great probative weight to the April 2017 VHA opinion that such is the only respiratory condition identified since the Veteran filed his May 2003 service connection claim.  In this regard, the VHA pulmonologist considered the other previously noted diagnoses, but determined that the most definitive diagnostic test was the April 2003 lung biopsy of three different parts of the Veteran's right lung, which revealed usual interstitial pneumonitis.  In reaching such determination, the VHA pulmonologist considered the complete record, to include the Veteran's post-service treatment records detailing his complaints, physical examinations performed, and diagnostic tests conducted.  Furthermore, he provided a complete rationale, relying on and citing to the records reviewed and offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

As stated previously, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorder noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorder that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby, supra.  In the instant case, the Veteran's STRs, to include his initial July 1983 entrance examination for INACDUTRA, were silent as to a respiratory disorder.  Consequently, while the presumption of soundness does not apply to periods of service based on INACDUTRA, such attaches to the Veteran's period of active duty and may only be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  In the instant case, the Board finds that such presumption of soundness has not been rebutted.  In this regard, the April 2017 VHA opinion concluded that there was no clear and unmistakable evidence that the Veteran's respiratory disorder existed prior to any of his periods of service.  Therefore, the remaining inquiry is whether such disorder is directly related to his period of INACDTURA or active duty.

Additionally, the same VHA expert found that the Veteran's usual interstitial pneumonitis was less likely than not related to his military service, specifically, his exposure to environmental hazards in the Persian Gulf.  In this regard, the Board notes that the contemporaneous evidence of record supports the April 2017 VHA expert's opinion.  Specifically, the Veteran's STRs are negative for findings of a respiratory disorder and the record is void of documentation of any respiratory problems until March 2003, some 22 years after the Veteran's separation from service.  The VHA pulmonologist further reasoned that no clear association between interstitial lung disease, including usual interstitial pneumonitis, and inhalational exposures (including those in the First Gulf War) had been found; and the greater than ten-year time lag between his exposure in the early 90s and his onset of symptoms in approximately 2002, made it less than a 50 percent probability that his exposure contributed to his lung disease. 

In this regard, the Board places great probative weight on the April 2017 VHA expert's opinion that the Veteran's usual interstitial pneumonitis was less likely than not related to service.  Specifically, with regard to the opinion, such was predicated on a full review of the record, to include the Veteran's statements, which as documented in the Board's opinion request, reflected his complaints of respiratory symptomatology after his period of active duty, his STRs, and post-service treatment records.  Moreover, the opinion proffered considered all of the pertinent evidence of record; provided a complete rationale, relying on and citing to the records reviewed; and included clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary of record.

In reaching this decision, the Board has considered the Veteran's statements in support of his claim.  The Board acknowledges that he is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, although the Veteran, as well as his spouse, is competent to report respiratory problems prior to, during, and since service, the Board finds that he is not competent to offer an opinion as to whether his usual interstitial pneumonitis had its onset during, or is otherwise related to, service since he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that his usual interstitial pneumonitis developed as a result of any instance of the Veteran's military service, to include exposure to hazardous environmental conditions, involves knowledge of the respiratory system as well as an internal physical process extending beyond an immediately observable cause-and-effect.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion as to whether his usual interstitial pneumonitis was caused as a result of his military service and, therefore, his statements in regard to the etiology of his respiratory disorder are afforded no probative weight.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In summary, the Board finds that the Veteran's respiratory disorder, diagnosed as usual interstitial pneumonitis, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a respiratory disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


